AFFIRMED AS MODIFIED; Opinion Filed March 11, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00177-CR

                      ROLI AROLDO LOPEZ, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-81302-2018

                        MEMORANDUM OPINION
                   Before Justices Myers, Schenck, and Carlyle
                           Opinion by Justice Schenck
      A jury convicted appellant Roli Aroldo Lopez of continuous sexual abuse of

a child younger than fourteen years of age, and the trial judge assessed punishment

at sixty years’ confinement. In two issues, he challenges the sufficiency of the

evidence to support the conviction and requests the judgment be modified to correct

the name of the “attorney for the defendant.” We affirm the trial court’s judgment

as modified by this opinion. Because all issues are settled in the law, we issue this

memorandum opinion. TEX. R. APP. P. 47.4.
                                           BACKGROUND
          A.M. was born in February 2006. In December 2016, she moved to Plano

where she lived with her cousins, siblings, mother, and stepfather, appellant.1

According to the trial testimony, when A.M. was in fifth grade, appellant touched

her inappropriately and illegally and on at least one other occasion had sexual

intercourse with her.           After A.M. became visibly pregnant, appellant stopped

touching her.

          On February 2, 2018, A.M.’s mother took A.M. to have the pregnancy

terminated.2 Appellant and A.M.’s two younger siblings came to the appointment

as well. At that appointment, a sonogram technician estimated A.M.’s pregnancy

began in mid to late September 2017. The doctor’s staff suspected A.M. had been

abused, called the police to report their suspicions, and delayed A.M., her family,

and appellant until the police arrived.

          Appellant was charged by indictment for continuous sexual abuse of a child

younger than fourteen. Appellant pleaded not guilty, and the case proceed to trial

before a jury, which found appellant guilty as alleged in the indictment. The trial

judge sentenced appellant to sixty years’ confinement.




    1
      Although there is no evidence appellant was married to A.M.’s mother, A.M. referred to appellant as
her “stepfather” throughout her testimony, so we refer to him as such as well.
    2
        Following her sonogram, A.M.’s pregnancy was not terminated.
                                                  –2–
                                     DISCUSSION
I.    Sufficiency of the Evidence

      In his second issue, appellant argues the evidence is insufficient to establish

he sexually assaulted A.M. at least twice over a duration of 30 or more days.

      A person commits the offense of continuous sexual abuse of a child if, during

a period that is thirty or more days in duration, he commits two or more acts of sexual

abuse and, at the time of the commission of each act, he is seventeen years of age or

older and the victim is a child younger than fourteen. TEX. PENAL CODE ANN. §

21.02(b). Although the exact dates of the abuse need not be proven, the offense does

require proof that two or more acts of sexual abuse occurred during a period of thirty

days or more. Garner v. State, 523 S.W.3d 266, 271 (Tex. App.—Dallas 2017, no

pet.); see PENAL § 21.02(d) (jury not required to unanimously agree on which

specific acts of sexual abuse were committed by defendant or exact dates when those

acts occurred, but jury must agree unanimously that defendant, during period of

thirty or more days, committed two or more acts of sexual abuse).

      In determining the sufficiency of the evidence, the reviewing court considers

the evidence in the light most favorable to the verdict to determine whether any

rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt. Acosta v. State, 429 S.W.3d 621, 624–25 (Tex. Crim. App. 2014).

The jury is the sole judge of the credibility and weight to attach to witness

testimony. Jackson v. Virginia, 443 U.S. 307, 319 (1979). The testimony of a child

                                         –3–
victim alone is sufficient to support a conviction for continuous sexual abuse of a

child. See TEX. CODE CRIM. PROC. ANN. art. 38.07(a); Garner v. State, 523 S.W.3d
266, 271 (Tex. App.—Dallas 2017, no pet.).

      At trial, the evidence established A.M. was twelve years old when she

delivered her baby. Appellant was thirty-seven at the time of trial. Appellant

testified in his own defense and admitted to having intercourse with A.M. during the

last week of September and the first week of October 2017. Thus, the evidence is

sufficient to establish appellant committed at least two acts of sexual abuse and at

the time he was older than seventeen and A.M. was younger than fourteen. See TEX.

PENAL CODE ANN. § 21.02(b). The only element appellant challenges on appeal is

whether he abused A.M. at least twice over a duration of 30 or more days.

      We conclude there is sufficient evidence that at least two acts of sexual abuse

occurred between December 2016 and September 2017. A.M. testified she was born

in February 2006, she moved to Plano when she was approximately ten years old,

and that appellant first sexually abused her at or about the time she moved to Plano.

Appellant testified that he met A.M. when she moved to Plano in December 2016,

and the investigating detective testified A.M. began attending school in Plano in

January 2017. A.M. testified regarding four separate instances of appellant sexually

abusing her, which a reasonable juror could rationally infer took place over the




                                        –4–
period of time between December 2016 and September 2017.3 After A.M.’s baby

was born, the investigating police detective obtained DNA samples from A.M., her

baby, and appellant. At trial, an expert testified that, based on an analysis of the

DNA collected, appellant could not be excluded as the father of A.M.’s baby, but at

least 99.999999995 percent of the male population was excluded. Additionally, the

sonogram technician testified A.M.’s pregnancy began in mid to late September

2017.

        Appellant challenges A.M.’s testimony, noting inconsistencies in the number

of times she stated appellant abused her and when the abuse occurred. However, as

the exclusive judge of the credibility of the witnesses and the weight to be given

their testimony, the jury had to resolve this conflicting testimony. McCay v. State,

476 S.W.3d 640, 651 (Tex. App.—Dallas 2015, pet. ref’d).

        Deferring to the jury’s determination of the credibility of the witnesses and

the weight to be given their testimony, based on the cumulative force of all the

evidence when viewed in the light most favorable to the verdict, and considering the

reasonable inferences to be drawn from that evidence, we conclude a rational trier

of fact could have found more than one act of sexual abuse occurred over a duration

of 30 or more days between December 2016 and September 2017; that these acts




   3
    According to A.M., during some of the instances of abuse, it was cold outside and other times it was
warm outside.
                                                 –5–
occurred while A.M. was younger than fourteen; and that appellant was older than

seventeen beyond a reasonable doubt. We overrule appellant’s second issue.

II.   Modification of the Judgment
      In his first issue, appellant requests this Court modify the judgment to reflect

the name of the attorney who represented him at trial. The judgment reflects the

“attorney for defendant” was Robert Herrington. However, the record reflects

appellant was represented at trial by Servando J. McHazlett and that Mark

Underwood assisted Mr. Hazlett as co-counsel. The State agrees with appellant’s

request.

      We have the authority to modify the trial court’s judgment to make the record

speak the truth. TEX. R. APP. P. 43.2(b); French v. State, 830 S.W.2d 607, 609 (Tex.

Crim. App. 1991). We sustain appellant’s first issue and modify the judgment to

reflect the “attorney for defendant” was Servando J. McHazlett.

                                   CONCLUSION
      We modify the judgment to reflect “attorney for defendant” was Servando J.

McHazlett and affirm the judgment as modified.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
DO NOT PUBLISH                             JUSTICE
TEX. R. APP. P. 47
190177F.U05

                                        –6–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROLI AROLDO LOPEZ, Appellant                 On Appeal from the 199th Judicial
                                             District Court, Collin County, Texas
No. 05-19-00177-CR          V.               Trial Court Cause No. 199-81302-
                                             2018.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Schenck. Justices Myers and Carlyle
                                             participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We sustain appellant’s first issue and modify the judgment to reflect
      the “attorney for defendant” was Servando J. McHazlett.

As MODIFIED, the judgment is AFFIRMED.

Judgment entered this 11th day of March, 2020.




                                       –7–